Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1B and 2B in the reply filed on 8 February 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Shin et al. (US Pub 2014/0120401 cited in IDS).
In regard to claims 1 and 3, Shin et al. teach a sensing assembly comprising: a first substrate made of a rigid printed circuit board 300 (paragraph [0050]) and including at least one first terminal (connecting section at the end of second circuit pattern 320, including a terminal which is not labeled - paragraph [0059]) formed on its one surface (figure 1, 3-5, etc.); 

a first electrical bonding portion (conductive connecting members 400, 500) formed between one end of the second substrate and the first substrate to electrically bond the sensing line and the first terminal to each other, wherein the first electrical bonding portion is a bonding portion formed using an electroconductive film (paragraph [0068]).
In regard to claims 5 and 7, the first substrate 300 further includes a second terminal (second connection portion illustrated below) formed on its one surface, and the sensing assembly further includes: a sensing leg (portions of FPCB 200 on a side or between apertures 211) having one end electrically bonded to the second terminal; and a second electrical bonding portion formed on the one surface of the first substrate to electrically bond the second terminal and the sensing leg to each other, wherein the second electrical bonding portion (additional conductive particles 510 creating joint in film 500 below) is a bonding portion formed using an electroconductive film (annotated figure 4a below, paragraphs [0068-0071]).

    PNG
    media_image1.png
    240
    875
    media_image1.png
    Greyscale

In regard to claims 9 and 10, Shin et al. teach a battery module (figure 1b) comprising: a battery cell stack including a plurality of battery cells 111, 112, 113 etc. stacked on each other in one direction; 
a bus bar coupling member (conductive plates 121-124) coupled to opposite ends of the battery cell stack and having cell tabs (cell connectors of conductive plates, extrusion taps 121a-124a) of each of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clayton et al. (US Pub 2014/0104776 newly cited) teaches an electronic device with a flexible circuit board 10 connected to a rigid circuit board 20 with distinct bifurcated legs 12 (see figure 2) considered relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723